DETAILED ACTION
Response to Amendment
1.	The Office Action is responsive to amendments filed for No. 16/562026 on July 22, 2021. Please note claims 1-20 remain in the application. 
Response to Arguments
2.	Applicant's arguments filed July 22, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-8, 10-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bodvarsson US-PG-PUB No. 2016/0366525 in view of Janssen et al (hereinafter Janssen) US-PG-PUB No. 2014/0214123.

Regarding claim 1, Bodvarsson teaches

a housing (Fig. 1 shows a behind-the-ear part 20) sized and shaped for placement behind the ear as shown in Fig. 1; and 
an antenna (Fig. 6 shows an antennas 40 of the hearing aids 10) configured for performing the wireless communication (Para. [0056], Lines 1-4), the antenna (i.e. antennas 40) disposed in the housing (i.e. behind-the-ear part 20) as shown in Fig. 6 and including a conductive loop (Fig. 6 shows a second part 43 of the second antenna 40 is arranged in hook 26 is a conductive loop antenna (Para. [0023], Lines 1-5). Bodvarsson further teaches in Fig. 6 that the second part 43 of the second antenna 40 is oriented essentially horizontally to a portion of a surface of the head that is adjacent to the antenna when the hearing device is worn on the head since the second part 43 of the second antenna 40 is rotated by 90 degrees and placed in the behind-the-ear part 20 of the hearing device as shown in Fig. 6, thus this position minimize capacitance formed between the antenna and the head when the hearing device is worn on the head.
Bodvarsson does not explicitly teach that the conductive loop of the antenna is planar.
	Janssen teaches of an antenna for a hearing device include a planar circular coil (Para. [0028], Lines 4-7).


Regarding claim 2, the combination of Bodvarsson and Janssen teach all the features with respect to claim 1 as outlined above. Bodvarsson teaches in Fig. 6 that the antenna (i.e. antennas 40 of the hearing aids 10) is configured for a minimum area of a surface of the conductive loop that faces the head of the wearer when the hearing aid is worn on the head since the second part 43 of the second antenna 40 is rotated by 90 degrees and placed in the behind-the-ear part 20 of the hearing device as shown in Fig. 6.

Regarding claim 3, the combination of Bodvarsson and Janssen teach all the features with respect to claim 2 as outlined above. Bodvarsson teaches in Fig. 6 that the antenna (i.e. antennas 40 of the hearing device 10) is oriented relative to the housing for maintaining a channel gain required for the ear-to-ear communication with the other hearing device (i.e. hearing device 10’) since the second antenna 40 communicates at high frequency with the other hearing device 10'. The wireless interface 32 receives and sends data via the second antenna 40 (Para. [0056], Lines 1-4).

Regarding claim 4, the combination of Bodvarsson and Janssen teach all the features with respect to claim 3 as outlined above. Bodvarsson teaches in Fig. 6 that the antenna (i.e. antennas since the second antenna 40 communicates at high frequency with external unit 62 and/or the other hearing device 10'. The wireless interface 32 receives and sends data via the second antenna 40 (Para. [0056], Lines 1-4).

Regarding claim 5, the combination of Bodvarsson and Janssen teach all the features with respect to claim 1 as outlined above. Bodvarsson teaches in Fig. 1 that the hearing device (i.e. hearing device 10) comprises a hearing aid (Para. [0038], Lines 1-2).

Regarding claim 6, the combination of Bodvarsson and Janssen teach all the features with respect to claim 5 as outlined above. Bodvarsson teaches in Fig. 1 that the hearing aid is a behind-the-ear type hearing aid (Para. [0039], Lines 3-5).

Regarding claim 7, the combination of Bodvarsson and Janssen teach all the features with respect to claim 6 as outlined above. The combination of Bodvarsson and Janssen teach that the planar conductive loop is approximately parallel to the wearer's transverse plane when the hearing device is worn since the second part 43 of the second antenna 40 is rotated by 90 degrees and placed in the behind-the-ear part 20 of the hearing device as shown in Fig. 6.

Regarding claim 8, Bodvarsson teaches

a behind-the-ear type hearing aid housing (Fig. 1 shows a behind-the-ear part 20); 
an antenna (Fig. 6 shows an antennas 40 of the hearing aids 10) placed in the behind-the-ear type hearing aid housing (i.e. behind-the-ear part 20) as shown in Fig. 6, configured and oriented to minimize capacitance formed between the antenna and the head when the hearing aid is worn since a second part 43 of the second antenna 40 is rotated by 90 degrees and placed in the behind-the-ear type hearing aid housing (i.e. behind-the-ear part 20) as shown in Fig. 6. Bodvarsson further teaches in Fig. 6 that the second part (i.e. conductive loop) 43 of the second antenna 40 is a conductive loop antenna (Para. [0023], Lines 1-5) oriented essentially horizontally to a portion of a surface of the head that is adjacent to the antenna when the hearing device is worn on the head since the second part 43 of the second antenna 40 is rotated by 90 degrees and placed in the behind-the-ear type hearing aid housing (i.e. behind-the-ear part 20) as shown in Fig. 6; and a communication circuit (Fig. 6 shows a wireless interface 32) configured to communicate with the other device (i.e. external unit 62) using the antenna (i.e. antennas 40 of the hearing aids 10) and Para. [0056], Lines 1-4.
Bodvarsson does not explicitly teach that the conductive loop of the antenna is planar.
	Janssen teaches of an antenna for a hearing device include a planar circular coil (Para. [0028], Lines 4-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna, as taught by Bodvarsson, with the 

Regarding claim 10, the combination of Bodvarsson and Janssen teach all the features with respect to claim 8 as outlined above.
The combination of Bodvarsson and Janssen do not explicitly teach that the behind-the-ear type hearing aid housing comprises a receiver-in-canal or receiver in-the-ear hearing aid housing.
	Bodvarsson teaches in an alternative embodiment of the binaural hearing device system 12 comprise an In-The-Ear (ITE) hearing device (Para. [0062], Lines 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Bodvarsson and Janssen, with the In-The-Ear (ITE) hearing device, as taught by the alternative embodiment of Bodvarsson. The motivation is provide that type of hearing aid that is suitable for the user. 

Regarding claim 11, the combination of Bodvarsson and Janssen teach all the features with respect to claim 8 as outlined above. The combination of Bodvarsson and Janssen teach that the planar conductive loop is approximately parallel to the wearer's transverse plane when the hearing device is worn since the second part 43 of the second antenna 40 is rotated by 90 degrees and placed in the behind-the-ear part 20 of the hearing device as shown in Fig. 6.

Regarding claim 12, this claim is rejected for the same reasons as claim 1 because the apparatus in claim 1 can be used to practice the method steps of claim 12.

Regarding claim 13, the combination of Bodvarsson and Janssen teach all the features with respect to claim 12 as outlined above. This claim is rejected for the same reasons as claim 3 because the apparatus in claim 3 can be used to practice the method steps of claim 13.

Regarding claim 14, the combination of Bodvarsson and Janssen teach all the features with respect to claim 13 as outlined above. This claim is rejected for the same reasons as claim 4 because the apparatus in claim 4 can be used to practice the method steps of claim 14.

Regarding claim 15, the combination of Bodvarsson and Janssen teach all the features with respect to claim 12 as outlined above. This claim is rejected for the same reasons as claim 2 because the apparatus in claim 2 can be used to practice the method steps of claim 15.

Regarding claim 16, the combination of Bodvarsson and Janssen teach all the features with respect to claim 12 as outlined above. This claim is rejected for the same reasons as claim 5 because the apparatus in claim 5 can be used to practice the method steps of claim 16.

Regarding claim 17, the combination of Bodvarsson and Janssen teach all the features with respect to claim 16 as outlined above. This claim is rejected for the same reasons as claim 6 because the apparatus in claim 6 can be used to practice the method steps of claim 17.

Regarding claim 19, the combination of Bodvarsson and Janssen teach all the features with respect to claim 17 as outlined above. This claim is rejected for the same reasons as claim 7 because the apparatus in claim 7 can be used to practice the method steps of claim 19.

6.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodvarsson US-PG-PUB No. 2016/0366525 in view of Janssen et al (hereinafter Janssen) US-PG-PUB No. 2014/0214123 and further in view of Platz US-PG-PUB No. 2009/0196449.

Regarding claim 9, the combination of Bodvarsson and Janssen teach all the features with respect to claim 8 as outlined above.
The combination of Bodvarsson and Janssen do not explicitly teach that the antenna comprises a flex circuit antenna including a conductor trace on a flex circuit substrate.
Platz teaches that the antenna unit is designed as a printed board circuit with a loop-like conductor layer on a flexible insulating substrate (Para. [0021], Lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antenna, as taught by the combination of Bodvarsson and Janssen, with the antenna, as taught by Platz. The motivation is to offer more flexibility for the antenna with allow the antenna to be bent, meaning they can be placed inside small devices where circuit board space is at a premium.

Regarding claim 18, the combination of Bodvarsson and Janssen teach all the features with respect to claim 17 as outlined above. This claim is rejected for the same reasons as claim 9 because the apparatus in claim 9 can be used to practice the method steps of claim 18.

7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Bodvarsson US-PG-PUB No. 2016/0366525 in view of Janssen et al (hereinafter Janssen) US-PG-PUB No. 2014/0214123 and further in view of Rebel et at. (hereinafter Rebel) US-PG-PUB No. 2015/0030190.

Regarding claim 20, the combination of Bodvarsson and Janssen teach all the features with respect to claim 12 as outlined above.
The combination of Bodvarsson and Janssen do not explicitly teach that minimizing a conductor dimension of the antenna that is a measure of size of a conductive portion of the antenna that affects head loading while the performance of the wireless communication satisfies one or more performance criteria when the hearing aid is worn on the head.
	Rebel teaches a conductor dimension of the antenna is identified for substantially affecting an effect of head loading on the antenna when the hearing assistance device is worn by a user. Performance of the wireless communication using the antenna is evaluated based on one or more performance criteria. The conductor dimension is approximately minimized while the performance of the wireless communication satisfies the one or more performance criteria (Para. [0004], Lines 1-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by the combination of Bodvarsson and Janssen, with the minimizing the conductor dimension of the antenna, as taught by Rebel. The motivation is to use the antenna’s dimension to optimize the performance of the wireless communication without increasing size of the hearing aid 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653